Petition for Writ of Mandamus Denied and Memorandum Majority and
Dissenting Opinions filed August 31, 2021.




                                      In The

                        Fourteenth Court of Appeals

                                NO. 14-21-00462-CV



                      IN RE CHARLES WATSON, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                               270th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2015-28746-B

                  MEMORANDUM MAJORITY OPINION

      On August 17, 2021, relator Charles Watson filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Dedra Davis,
presiding judge of the 270th District Court of Harris County, to set aside her August
9, 2021 order granting real parties in interest’s motion for leave to designate
responsible third parties.
        Relator has not established that he is entitled mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus. We also deny relator’s motion to
stay.


                                   PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Spain. (Spain, J.,
dissenting).




                                          2